United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                                  No. 19-2727
                          ___________________________

                               Scott Kimrey Goldsmith

                               lllllllllllllllllllllAppellant

                                             v.

                          Commissioner of Internal Revenue

                                lllllllllllllllllllllAppellee
                                      ____________

                      Appeal from The United States Tax Court
                                  ____________

                            Submitted: September 16, 2020
                              Filed: September 21, 2020
                                    [Unpublished]
                                    ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

        Scott Goldsmith appeals after the tax court1 adopted the Commissioner of
Internal Revenue’s calculation of his tax deficiencies and penalties, following a trial
in his action challenging a notice of deficiency. Upon careful review, we conclude the


      1
          The Honorable Mark V. Holmes, United States Tax Court Judge.
tax court did not err in determining that Goldsmith was not entitled to deductions or
an increase in basis in his law firm for expenses associated with the redemption of his
house, and did not abuse its discretion by adopting the Commissioner’s calculations.
See Campbell v. Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999) (tax court’s factual
findings are reviewed for clear error and its legal conclusions are reviewed de novo);
see also JPMorgan Chase & Co. v. Comm’r, 530 F.3d 634, 638 (7th Cir. 2008) (tax
court’s adoption of computations submitted by a party pursuant to Tax Court Rule 155
is reviewed for abuse of discretion). Accordingly, we affirm. See 8th Cir. R. 47B, and
we deny Goldsmith’s pending motion.
                         ______________________________




                                          -2-